STRAUP, C. J.
I concur in the result reversing the judgment. I think the court dealt too scantily with the Shurtliffs. They, for purposes of irrigation, were well entitled to forty-two shares of water out of the South Branch Ditch, each share representing enough water to irrigate one acre for growing and maturing crops. The court, I think, meant to give them that, though the decree is not as definite in such respect as it should be. It therefore ought to be refram/ed so as not to leave that in doubt.
I also think the court granted too long an interval, once every nine days during the irrigating season, in which the Shurtliffs may use the water. They, during such season, and for growing and maturing crops, ought to be permitted to use the water at least every six days. Considering the situation and the character of the lands, I, on the record, do not see how they can grow and mature crops with a longer interval of rotation. I think the decree, without further hearing, ought to be so modified. That question was fully gone into and developed, and I see no necessity for any further hearing thereon.
In addition to these waters, the Shurtliffs also acquired a clear right in and to a constant flow of water at their premises for culinary, domestic, and live stock purposes. This the *596court denied them. In that we all agree that the court erred and thereby deprived the Shurtliffs of a vested right. The important question, of course, is: How much water is necessary for such purposes? It may well be conceded that they are not entitled to a constant flow of one-half second foot at their premises. The perplexing question is: What quantity of water at the point of diversion at the South Branch Ditch is required to produce a constant flow of sufficient potable water at their premises for culinary, domestic, and live stock purposes? On the record, I ami not prepared to say what quantity is so required, and hence am not prepared to say that a one-half second foot at the point of diversion is too much, or that a less quantity will suffice. That, as I understand it, is the very question we leave open to the trial court to ascertain and fix. And I think it ought to be left that way, uninfluenced by us, inasmuch as the trial court proceeded on the theory that the Shurtliffs were entitled to no culinary water, and hence found it unnecessary to hear or determine what quantity was required to be diverted to produce a constant flow of sufficient potable water at their premises. For this purpose I think the case should be remanded.
Nor do I express any opinion as to the means of conveying the water from the point of diversion to the premises. Since, however, the matter is referred to, I feel called upon to observe that the Shurtliffs are entitled to all the waters appropriated and used by them and their predecessor for culinary, domestic, and live stock purposes. Their right to them is vested and may not be taken from them. Of course, the waters, as all waters, must be devoted to a beneficial use and must not be wasted. The Shurtliffs, from the point of diversion to their premises, conveyed the water in an open ditch -running through porous and gravelly soil. It is apparent that to convey to their premises a constant flow of water coursed through such a ditch and under such conditions a greater quantity of water is required to be diverted than if the water coursed through some other soil, and a still less quantity would be required if it were flamed or piped. I do not see how the Shurtliffs could complain if a sufficient constant flow of potable water for their need were delivered to them at their *597premises by a tight ditch, or flume, or pipe, thereby reducing the amount of water required to be diverted; but I do not see how the Shurtliffs can be required to bear such additional cost or expense. An open ditch in this state is a usual and ordinary method of conveying water. To prevent unnecessary waste, water users, of course, must keep their ditches in good repair. But I do not understand that the question of unnecessary waste is determinable on the character of the soil through which the water user is required to run his ditch. Because one water user is fortunate to course his water through clay soil with perhaps little loss by seepage, while another is unfortunate as to be required to course his through gravelly and porous soil and bound to lose some of it through seepage, I, do not think it may be said that the latter; for that reason, commits waste and hence is required to resort to some other and more expensive means of conveyance. Certainly he can have only what he appropriated and diverted. But if in conveying it, without negligence, though in an open ditch through porous and gravelly soil and bound to lose more water than another coursing water through other" soil, I do not think it may be said that he, for that reason, wasted water, and therefore is not entitled to his appropriation, whatever that may be. And so if the Shurtliffs appropriated and diverted a one-half second foot of water at the point of diversion, and such quantity of water coursed through an open ditch constructed in a good husbandlike manner through the character of soil in which it is required to be constructed, to produce a constant flow of sufficient potable water to supply their needs for culinary, domestic and live stock purposes, then I do not see how the court may deprive them of that quantity of water on the theory of waste, or to make a less quantity of water suffice by requiring them, at their own expense, to convey the water to their premises by some other means.